DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-7 are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fastener” in Claim7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “…an elastic body (54) is arranged at a position closer to the air intake (62) than the valve body (52).”  This is confusing as this can be interpreted in two ways, first, 54 is closer to 62 than that of 54 is close to 52, so the distance 54-62 is smaller than 54-52 OR second, 54 is closer to 62 than that of 52 is close to 62, so the distance 54-62 is smaller than 52-62.  Therefore, for the purposes of compact prosecution, the Examiner with interpret  “…an elastic body (54) is arranged at a position closer to the air intake (62) than the valve body(52)” as any distance between the components of the pressure adjusting mechanism.


Regarding Claim 1: lines 12 and 15, Claim 5: line 33, and Claim 6: line 3, these three claims state “an urging force.”  This causes confusion since it is not clear as to the force in the claim.  Therefore, for the purposes of compact prosecution, the Examiner with interpret “an urging force” as any force within the pressure adjusting mechanism.

Claims 2-7 are also rejected since they depend on Claim 1.

Regarding Claim 2: line 21, Claim 3: line 24, and Claim 6: lines 7 and 8, these three claims state “a flow path.”  This causes confusion since it is not clear as to which path in the claims does the limitation refer.  Therefore, for the purposes of compact prosecution, the Examiner will interpret “a flow path” as any path within the pressure adjusting mechanism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. US20080185058A1 (herein, Wakabayashi).

Regarding Claim 1, Wakabayashi discloses, A pneumatic tool comprising (Abstract): 
a drive mechanism (FIG. 1, paras [0020-27]) configured to be driven by compressed air (Claim 1) supplied from an air intake (FIG. 1, #4); 
an air chamber (FIG. 1, S1) configured to store the compressed air supplied (para [0020]); and 
a pressure adjusting mechanism (FIG. 1, #3) configured to adjust the pressure of the compressed air in the air chamber (Claim 5), 
wherein the pressure adjusting mechanism comprises 
a valve body (FIG. 2, #26A1) configured to open and close a flow path (FIGS 2 and 3 – see above 112b) that communicates the air intake and the air chamber with each other (FIG. 2, para [0043] and FIG. 3, para [0045]); 
an elastic body (FIG. 2, #38) configured to exert an urging force (para [0041] – urging the switching, see above 112b) to the valve body to open the flow path (para [0041]); and 
a pressure receiving member (FIG. 2, #33) configured to receive air pressure in the air chamber and exert an urging force (para [0043] – biasing force) in a direction of closing the flow path to the elastic body (para [0043]), and 
wherein the elastic body (38) is arranged at a position (FIGS. 2 and 3 – illustrated position) closer to the air intake (4) than the valve body (26 – see above 112b re: distance).

Regarding Claim 2, Wakabayashi discloses as previously claimed. Wakabayashi further discloses,
wherein the valve body (26A1) and the elastic body (38) are arranged on a first axis (See below drawing – 1st Axis), and 
wherein at least a part of a flow path (FIG. 2 below, part of 4) from the air intake (4) to the pressure adjusting mechanism (3) extends along a second axis substantially parallel to the first axis (See below drawing – 2nd Axis).


    PNG
    media_image1.png
    431
    561
    media_image1.png
    Greyscale




Regarding Claim 3, Wakabayashi discloses as previously claimed. Wakabayashi further discloses, wherein a flow path (FIG. 2 – illustrates air path of 4) from the air intake (4) to the pressure adjusting mechanism (3) has a portion extending in a first direction (FIG. 2 – forward arrow), and at least a part thereof overlaps, in the first direction, with a region (FIG. 2, S6) where the elastic body is provided.

Regarding Claim 4, Wakabayashi discloses as previously claimed. Wakabayashi further discloses, wherein the pressure receiving member (33) is a piston component (FIG. 2, #33 has a face) that is arranged between the valve body (26A1) and the elastic body (38) and presses the valve body by the elastic body (para [0041]).

Regarding Claim 5, Wakabayashi discloses as previously claimed. Wakabayashi further discloses, further comprising an adjustment unit (FIG. 2 and 3, #39) configured to adjust an urging force (para [0046] – see above 112b) exerted by the elastic body (38).

Regarding Claim 6, Wakabayashi discloses as previously claimed. Wakabayashi further discloses, 
wherein the elastic body (38) is configured to exert an urging force (para [0042] – see above 112b) in a first direction (FIG. 2 – forward arrow), to the valve body (26A1), 
wherein the pressure receiving member (33) is configured to exert an urging force (para [0041] – see above 112b)in a second direction opposite (FIG. 2 – rear arrow), to the first direction to the valve body, and 
wherein a flow path (FIG. 2, para [0042] – see above 112b) from the air intake (4) to the pressure adjusting mechanism (3) has a flow path (FIG. 2, para [0043] – see above 112b)for advancing compressed air in the first direction (FIG. 2 – front arrow).

Regarding Claim 7, Wakabayashi discloses as previously claimed. Wakabayashi further discloses, wherein the pneumatic tool is a driving tool for striking out a fastener (para [0021] – screws).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka US-20190270190-A1, Wu US-20080185058-A1, Chen US-20080238092-A1, and Burkholder US-20050247750-A1 cited for a drive mechanism, air intake, air chamber, pressure adjusting mechanism, valve body, flow path, elastic body, urging force, first and second axis, piston component, and a fastener.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        16 November 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731